Order entered February 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00177-CR

                           EX PARTE ABRAHAM WELDEZION

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F00-48131-I

                                            ORDER
       The Court has received the clerk’s record in the above accelerated criminal appeal. The

clerk’s record contains the trial court’s November 21, 2008 order on a previously filed

application for writ of habeas corpus but does not contain the December 20, 2012 order from

which the appeal has been brought. Accordingly, we ORDER the Dallas County District Clerk

to file, by MARCH 1, 2013, a supplemental clerk’s record containing the trial court’s December

20, 2012 findings of fact and order ruling on appellant’s application for writ of habeas corpus.

Because this is an accelerated criminal appeal, no extensions will be granted.

       We ORDER Velma Loza, as official court reporter of the Criminal District Court No. 2,

to file, by MARCH 1, 2013, the reporter’s record, including all exhibits, of the hearing

conducted on appellant’s second application for writ of habeas corpus. Because this is an

accelerated criminal appeal, no extensions will be granted.
       Appellant’s brief is due by MARCH 18, 2013. The State’s brief is due by APRIL 3,

2013. If any party does not file its brief by the date specified, the appeal will be submitted

without that party’s brief. See TEX. R. APP. P. 31.1.

       The appeal will be submitted without argument on MAY 2, 2013 to a panel consisting of

Justices O’Neill, Francis, and Fillmore. See TEX. R. APP. P. 31.2.



                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE